MILLS, Judge.
This appeal questions the correctness of a summary judgment rendered in favor of appellees.
An examination of the record on appeal conclusively establishes the absence of any genuine triable issue of a material fact and that appellees are entitled to judgment as a matter of law.
Raymond Young was injured when he drove his motorcycle into the rear of a stopped garbage truck owned and operated by appellee Gibbs Sanitation Service, Inc. Young contends there is a dispute as to whether the truck’s flashing lights were in operation and whether Gibbs’ driver negligently stopped the truck on the traveled *858surface, of the road when it was practical to pull the truck off.
Assuming there is a dispute as to whether the truck’s flashing lights were in operation, there is no statutory requirement that they be in operation.
The photographs taken at the scene immediately following the accident clearly show that the truck was stopped adjacent to the curb, in the parking area, with an unobstructed width of the highway opposite it left for free passage of other vehicles, and a clear view of it available from a distance of at least two hundred feet in each direction.
On a clear day, with an unobstructed view, the plaintiff ran into the truck which was properly stopped on the roadway.
Accordingly, the judgment appealed is affirmed.
McCORD, Acting C. J. and SMITH, J., concur.